Exhibit 10.8

 

FORM OF ALTERNATE EXECUTIVE RESTRICTED STOCK UNIT AGREEMENT

MARRIOTT INTERNATIONAL, INC.

2002 COMPREHENSIVE STOCK AND CASH INCENTIVE PLAN

 

THIS AGREEMENT is made on <<DATE>> (the “Award Date”) by MARRIOTT INTERNATIONAL,
INC. (the “Company”) and <<Name>> (“Employee”).

 

WITNESSETH:

 

WHEREAS, on May 3, 2002, the Company adopted and approved the 2002 Marriott
International, Inc. Comprehensive Stock and Cash Incentive Plan (the “Plan”);
and

 

WHEREAS, the Company wishes to award to designated employees certain stock-based
Awards as provided in Section 10.2 of the Plan; and

 

WHEREAS, Employee has been approved by the Compensation Policy Committee (the
“Committee”) of the Company’s Board of Directors (the “Board”) to receive an
award of “Executive Restricted Stock Units” (“RSUs”) under the Plan;

 

NOW, THEREFORE, it is agreed as follows:

 

1. Prospectus. Employee has been provided with, and hereby acknowledges receipt
of, a Prospectus for the Plan dated <<DATE>>.

 

2. Interpretation. The provisions of the Plan are incorporated by reference and
form an integral part of this Agreement. Except as otherwise set forth herein,
capitalized terms used herein shall have the meanings given to them in the Plan.
In the event of any inconsistency between this Agreement and the Plan, the terms
of the Plan shall govern. A copy of the Plan is available from the Compensation
Department of the Company upon request. All decisions and interpretations made
by the Committee or its delegate with regard to any question arising hereunder
or under the Plan shall be binding and conclusive.

 

3. Award of RSUs. Subject to Employee’s acceptance of this Agreement, and
subject to satisfaction of the tax provisions of the International Assignment
Policy (“IAP”), if applicable, this award (the “Award”) of <<#RSUs GRANTED>>
RSUs is made as of the Award Date.

 

4. RSU and Common Share Rights. The RSUs awarded under this Agreement shall be
recorded in a Company book-keeping account and shall represent Employee’s
unsecured right to receive from the Company the transfer of title to shares of
Marriott International, Inc. Class A Common Stock (“Common Share”) in accordance
with the schedule of Vesting Dates set forth in paragraph 6 below, provided that
Employee has satisfied the Conditions of Transfer set forth in paragraph 7 below
and subject to the satisfaction of the provision on withholding taxes set forth
in paragraph 9 below. On each such Vesting Date, if it occurs, or such later
date(s) pursuant to procedures established by the Committee under Article 10 of
the Plan, the Company shall reverse the book-keeping entry for all such related
RSUs and transfer a corresponding number of Common Shares (which may be reduced
by the number of shares withheld to satisfy withholding taxes as set forth in
paragraph 9 below, if share reduction is the method utilized for satisfying the
tax withholding obligation) to an individual brokerage account (the “Account”)
established and maintained in Employee’s name. Employee shall have all the
rights of a stockholder with respect to such Common Shares transferred to the
Account, including but not limited to the right to vote the Common Shares, to
sell, transfer, liquidate or otherwise dispose of the Common Shares, and to
receive all dividends or other distributions paid or made with respect to the
Common Shares from the time they are deposited in the Account. Employee shall
have no voting, transfer, liquidation, dividend or other rights of a Common
Share stockholder with respect to RSUs prior to such time that the corresponding
Common Shares are transferred, if at all, to Employee’s Account.

 

5. Adjustments in Shares. The term “Common Shares,” as used herein, shall also
include any new or additional or different shares of stock of the Company to
which Employee may become entitled with respect to such Common Shares by virtue
of a subdivision or combination of shares of common stock, a dividend payable in
common stock, a reclassification of common stock, or a merger or consolidation
or any other change in capital structure of shares of common stock. RSUs
recorded for Employee pursuant to this Agreement will be adjusted to reflect
stock dividends, stock splits and reclassifications of common stock, but no
adjustments will be made to RSUs to reflect cash dividends.

 

6. Vesting in RSUs. This Award shall vest in accordance with the following
schedule:

 

    Vesting Date    

--------------------------------------------------------------------------------

  

Number of Award Shares

--------------------------------------------------------------------------------

<    >    <    >

 

Notwithstanding the foregoing, in the event that any such Vesting Date is a day
on which stock of the Company is not traded on the New York Stock Exchange or
another national exchange, then the Vesting Date shall be the next following day
on which the stock of the Company is traded on the New York Stock Exchange or
another national exchange.

 

7. Conditions of Transfer. With respect to any RSUs awarded to Employee, as a
condition of Employee receiving a transfer of corresponding Common Shares in
accordance with paragraph 4 above, Employee shall meet all of the following
conditions during the entire period from the Award Date hereof through the
Vesting Date relating to such RSUs:

 

  (a) Employee must continue to be an active employee of the Company or one of
its subsidiaries (“Continuous Employment”);



--------------------------------------------------------------------------------

  (b) Employee must refrain from Engaging in Competition (as defined in
Section 2.23 of the Plan) without first having obtained the written consent
thereto from the Company (“Non-competition”); and

 

  (c) Employee must refrain from committing any criminal offense or malicious
tort relating to or against the Company (“No Improper Conduct”). The Company’s
determination as to whether or not particular conduct constitutes Improper
Conduct shall be conclusive.

 

If Employee should fail to meet the requirements relating to (i) Continuous
Employment, (ii) Non-competition, or (iii) No Improper Conduct, then Employee
shall forfeit the right to vest in any RSUs that have not already vested as of
the time such failure is determined, and Employee shall accordingly forfeit the
right to receive the transfer of title to any corresponding Common Shares. The
forfeiture of rights with respect to unvested RSUs (and corresponding Common
Shares) shall not affect the rights of Employee with respect to any RSUs that
already have vested nor with respect to any Common Shares the title of which has
already been transferred to Employee’s Account.

 

8. Effect of Termination of Employment. Notwithstanding the foregoing:

 

  (a) In the event Employee’s Continuous Employment is terminated prior to the
relevant Vesting Date on account of death, and if Employee had otherwise met the
requirements of Continuous Employment, Non-competition and No Improper Conduct
from the Award Date through the date of such death, then Employee’s unvested
RSUs shall immediately vest in full upon death and Employee’s rights hereunder
with respect to any such RSUs shall inure to the benefit of Employee’s
executors, administrators, personal representatives and assigns.

 

  (b) In the event Employee’s Continuous Employment is terminated prior to the
relevant Vesting Date on account of Employee’s Disability (as defined in
Section 2.17 of the Plan) or Retirement (as defined below), and if Employee had
otherwise met the requirements of Continuous Employment, Non-competition and No
Improper Conduct from the Award Date through the date of such Disability or
Retirement, and provided that Employee continues to meet the requirements of
Non-competition and No Improper Conduct, then the Committee shall have the
complete discretion in determining the percentage, if any, of an Employee’s
outstanding unvested RSUs that shall vest, if at all, and when such vesting, if
any, shall occur. For purposes of this Agreement, “Retirement” shall mean
termination of employment by retiring with special approval of the Committee
following age 55 with ten (10) years of service or by retiring with special
approval of the Committee with twenty (20) years of service.

 

Except as set forth in this paragraph 8 above, no other transfer of rights with
respect to RSUs shall be permitted pursuant to this Agreement.

 

9. Taxes. The transfer of Common Shares, pursuant to paragraphs 4 and 7 above,
shall be subject to the further condition that the Company shall provide for the
withholding of any taxes required by federal, state, or local law in respect of
that Vesting Date by reducing the number of RSUs to be transferred to Employee’s
Account or by such other manner as the Committee shall determine in its
discretion.

 

10. Consent. By executing this Agreement, Employee consents to the collection
and maintenance of Employee’s personal information (such as Employee’s name,
home address, home telephone number and email address, social security number,
assets and income information, birth date, hire date, termination date, other
employment information, citizenship, marital status) by the Company and the
Company’s service providers for the purposes of (i) administering the Plan
(including ensuring that the conditions of transfer are satisfied from the Award
Date through the Vesting Date), (ii) providing Employee with services in
connection with Employee’s participation in the Plan, (iii) meeting legal and
regulatory requirements and (iv) for any other purpose to which Employee may
consent. Employee’s personal information is collected from the following
sources:

 

  (a) from this Agreement, investor questionnaires or other forms that Employee
submits to the Company or contracts that Employee enters into with the Company;

 

  (b) from Employee’s transactions with the Company, the Company’s affiliates
and service providers;

 

  (c) from Employee’s employment records with the Company; and

 

  (d) from meetings, telephone conversations and other communications with
Employee.

 

In addition, Employee further consents to the Company disclosing Employee’s
personal information to the Company’s third party service providers and
affiliates and other entities in connection with the services the Company
provides related to Employee’s participation in the Plan, including:

 

  (a) financial service providers, such as broker-dealers, custodians, banks and
others used to finance or facilitate transactions by, or operations of, the
Plan;

 

  (b) other service providers to the Plan, such as accounting, legal, or tax
preparation services;

 

  (c) regulatory authorities; and

 

  (d) transfer agents, portfolio companies, brokerage firms and the like, in
connection with distributions to Plan participants.



--------------------------------------------------------------------------------

Employee’s personal information is maintained on the Company’s networks and the
networks of the Company’s service providers, which may be in the United States
or other countries other than the country in which this Award was granted.
Employee may access Employee’s personal information to verify its accuracy and
update Employee’s information by contacting Employee’s local Human Resources
representative. Employee may obtain account transaction information online or by
contacting the Plan record keeper as described in the Plan enrollment materials.

 

By accepting the terms of this Agreement, Employee further agrees to the same
terms with respect to other Awards Employee received in any prior year under the
Plan.

 

11. No Effect on Employment. This agreement is not a contract of employment or
otherwise a limitation on the right of the Company to terminate the employment
of Employee or to increase or decrease Employee’s compensation from the rate of
compensation in existence at the time this Agreement is executed.

 

12. No Additional Rights. Benefits under this Plan are not guaranteed. The grant
of Awards is a one-time benefit and does not create any contractual or other
right or claim to any future grants of Awards under the Plan, nor does a grant
of Awards guarantee future participation in the Plan. The value of Employee’s
Awards is an extraordinary item outside the scope of Employee’s employment
contract, if any. Employee’s Awards are not part of normal or expected
compensation for purposes of calculating any severance, resignation, redundancy,
end-of-service payments, bonuses, long-term service awards, pension or
retirement benefits (except as otherwise provided by the terms of any
U.S.-qualified retirement or pension plan maintained by the Company or any of
its subsidiaries), or similar payments. By accepting the terms of this
Agreement, Employee further agrees to these same terms and conditions with
respect to any other Awards Employee received in any prior year under the Plan.

 

13. Amendment of This Agreement. The Board of Directors may at any time amend,
suspend or terminate the Plan; provided, however, that no amendment, suspension
or termination of the Plan or the Award shall adversely affect the Award in any
material way without written consent of the Employee.

 

14. Successors and Assigns. This Agreement shall bind and inure to the benefit
of the parties hereto and the successors and assigns of the Company and, to the
extent provided in paragraph 8 above and in the Plan, to the personal
representatives, legatees and heirs of the Employee.

 

IN WITNESS WHEREOF, MARRIOTT INTERNATIONAL, INC. has caused this Agreement to be
signed by its Executive Vice President, Human Resources, effective the day and
year first hereinabove written.

 

MARRIOTT INTERNATIONAL, INC.   EMPLOYEE     Name

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

Executive Vice President, Human Resources   SSN    

 

--------------------------------------------------------------------------------

    Signature